The court is of the opinion, and so holds, that so much of the argument of the solicitor as was made reversible error by the Court of Appeals should not have reversed the judgment of the trial court under the case of Olden v. State, 176 Ala. 6,58 So. 307. The certiorari is accordingly awarded, and the judgment of the Court of Appeals is reversed, and the cause is remanded to said court for further action in conformity with this opinion.
Writ awarded and reversed and remanded.
All the Justices concur.